Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 1-13 are active in this application. 
Specification
2.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, there is insufficient antecedent basis for “the variation” at line 4.
	Regarding claim 8, there is insufficient antecedent basis for “the linking elements”.

Examiner's Note
5.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
s 1-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Cheng (US 2004/0126840).
	Regarding claim 1, Cheng discloses a computer-based genomic annotation system, comprising: 
	a database (Figures1 and 9-10) configured to store genomic annotation data, the genomic annotation data comprising a plurality of variants, each variant defined at least by one or more genomic locations and a definition of the variation present at the locations ([0131]-[0132], [0098]), each of the plurality of variants having associated annotations stored in the database ([0131]-[0132]), each annotation characterizing a different variant property corresponding to a plurality of predefined annotation categories for each of the plurality of variants ([0168]); 
	non-transitory memory configured to store instructions, and at least one processor coupled with the memory (Figure 1), the processor configured to: 
	(1) receive a variant file including a plurality of variants, each variant defined at least by one or more genomic location and a definition of the variation present at the one or more genomic locations ([0131]-[0132], [0098] and [0129]); and 
	(2) generate an annotation file containing annotations corresponding to the plurality of predefined annotation categories for each of the plurality of variants ([0168]-[0169]); 
	wherein producing the annotation file comprises: 
	comparing the plurality of variants in the received variant file with the plurality of variants stored in the database ([0130]-[0131]), and 
	for at least some variants in the variant file that are the same as a variant stored in the database, retrieving annotation information for at least some of the plurality of predefined annotation categories from the database to populate the annotation file ([0130]-[0132]).


	Regarding claim 3, Cheng discloses storing in the database the variants that are not the same as any variant stored in the database in association with the annotations generated with the plurality of separate database access and computational operations for later use in preparing an annotation file for a different received variant file ([0089] and [0168]-[0169]).

	Regarding claim 4, Cheng discloses wherein one or more of the annotation categories comprise gene-based annotations based on a gene near to each variant ([0131]-[0132] and [0168]-[0169]).

	Regarding claim 5, Cheng discloses wherein the gene-based annotations comprise the following levels of annotation information: genomic elements ([0024], [0089]), prediction of impact information ([0089], linking element information and prior knowledge ([0133]) and [0151]).

	Regarding claim 6, Cheng discloses wherein the genomic elements comprise at least one of known genes ([0078], [0089]), protein domains ([0078], [0129] and [0150], protein domains), transcription factor binding sites ([0130], transcription factor), conserved elements, miRNA 

	Regarding claim 7, Cheng discloses wherein the prediction of impact information comprises at least one of coding impact, non-synonymous impact prediction, protein domain impact prediction ([0078]), motif based impact scores, nucleotide conservation, targetScan, splicing changes, binding energy, and codon abundance ([0098]).

	Regarding claim 8, Cheng discloses wherein the linking elements information comprises at least one of phase information, molecular information ([0006]), biological information ([0006]), protein-protein interactions, co-expression and genomic context.

	Regarding claim 9, Cheng discloses wherein the prior knowledge comprises at least one of phenotype associations, biological processes ([0096]-[0097]), molecular function ([0096]), drug metabolism, GWAS catalog, allele frequency, eQTL frequency, and text mining information.

	Regarding claim 10, Cheng discloses wherein one or more of the annotation categories associates the variants with predicted transcription factor binding sites ([0130]).

	Regarding claim 11, Cheng discloses wherein one or more of the annotation categories characterizes variants that fall near exon-intron boundaries ([0098], intron/exon boundaries).

	Regarding claim 12, Cheng discloses wherein one or more of the annotation categories characterizes variants falling within 3'UTRs to determine an impact of the variants falling within 3'UTRs on microRNA binding ([0179]).

	Regarding claim 13, Cheng discloses wherein one or more of the annotation categories characterizes variants that fall within exons to determine an impact of the variants that fall within exons on exonic enhancers or silencers ([0098], [0129], and [0152]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.